DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0152392, filed on 11/26/2019 in Korea.

Information Disclosure Statement
The IDS filed on 10/01/2020; 04/08/2021; and 12/29/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 10/01/2020 is acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  In the claim 9, a period should apply at the end of the claim 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pykari et al. [US 9,224,672] in view of Yang et al. [US 2014/0055957].
Regarding claim 1, Pykari et al., disclose an electronic device (figures 1-5), and comprising:
a circuit board (11, figure 1A or 210, figure 2);
at least one electric component (17, figure 1A or 220/222, figure 2) disposed on one surface of the circuit board:
a shield can (16, figure 1A or 250/252, figure 2) mounted on the one surface of the circuit board, with the at least one electric component received in the shield can, and including at least one opening (an opening created between a periphery of the shield can 16, figure 1A or 250 & 252, figure 2) formed in an area corresponding to the at least one electric component;
a shielding sheet (13, figure 1A or 244, figure 2) disposed in at least a portion of the shield can and blocking at least a portion of the at least one opening (figure(s) 1A or 2); and
a heat transfer member (20, figure 1A or 230/224, figure 2) disposed in contact between the at least one electric component and the shielding sheet,

wherein the shielding sheet includes a first area (an area disposed on a top of the shield can portion 16, figure 1A or figure 2) disposed in at least a portion of the is shield can, a second area (an area disposed on a top of the component 17, figure 1A or figure 2) disposed on a top surface of the heat transfer member, and a third area (an area portion of the shielding sheet connects between the first and second areas of the shielding sheet, figure 1A or figure 2) extending from the first area to the second area.
Pykari et al., disclose the claimed invention except for the third area is designated inclined surface or curved surface.
Yang et al., disclose an electronic device (figures 1-4) comprising a shielding structure being used within the electronic device, at least one component (2, figure 3) being mounted on a printed circuit board (1, figure 3), the at least one component is enclosed by a shield can (3, figure 3) and a shield sheet (42, figure 3, paragraph 0026, a layer 42 is also electrically conductive, so that ….electromagnetic shielding), wherein the shielding sheet comprising a first area (an area disposed on a top of the shield can portion 3, figure 3), a second area (an area disposed on a top of the component 2, figure 3) and a third area is connected between the first and second areas and designed an inclined surface (figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the third area design of Yang et al. for the third area of the shielding sheet of Pykari et al., for the purpose of preventing a break line occurs between the top of the shielding can and the top of the component in the electronic device.
Regarding claim 3, Pykari et al., in view of Yang et al., disclose wherein at least a portion of the heat transfer member is disposed to pass through the at least one opening of the shield can, and wherein the heat transfer member is configured to directly transfer heat generated from the at least one electric component to the shielding sheet (figures 1B and 2). 
Regarding claim 4, Pykari et al., in view of Yang et al., disclose wherein the shielding sheet, the heat transfer member and the at least one component are stacked together (figures 1A-1B and 2).  Therefore, a heat system provides a movement heat in a first direction towards the at least one electric component and in a second direction opposite to the first direction.	
Regarding claim 5, Pykari et al., disclose the claimed invention except for wherein at least one of the shielding sheet and the heat transfer member includes an elastic material.
	Yang et al., further disclose wherein at least one of the shielding sheet and the heat transfer member includes an elastic material (paragraph 0025, 0035).
	It would have been to one of ordinary skill in the art at the time the invention was made to use elastic material to make the shielding sheet and/or the heat transfer member of the electronic device of Pykari et al., in view of Yang et al., for the purpose of providing slightly stretchable and/or extendable shielding film to co-operate with the component on the printed circuit board for dissipating heat.
 Regarding claim 10, Pykari et al., in view of Yang et al., disclose wherein the heat transfer member is at least one of a carbon fiber thermal interface material (TIM) or an acrylic TIM (column 3, line 16). 
Regarding claim 11, Pykari et al., in view of Yang et al., disclose wherein the at least one electric component includes a first electric component (220, figure 2) and a second electric component (222, figure 2) spaced apart from each other on the circuit board, and wherein the heat transfer member includes a first heat transfer member (230, figure 2) adhered onto the first electric component and a second heat transfer member (224, figure 2) adhered onto the second electric component.
Regarding claim 12, Pykari et al., in view of Yang et al., disclose wherein the shielding sheet provides a three- dimensional (3D) shape structure that causes the at least one electric component disposed on the circuit board to be encapsulated in one sheet (figures 2 and 3-4).
Regarding claim 15, Pykari et al., in view of Yang et al., disclose wherein the shielding sheet is disposed along a first portion of the shield can surrounding the at least one opening and a second portion of the shield can facing the at least one opening (figures 1A-1B, 2 and 3-4).
Regarding claim 16, Pykari et al., disclose an electronic device (figures 1-5), and comprising:
a circuit board (11, figure 1A or 210, figure 2);
at least one electric component (17, figure 1A or 220/222, figure 2) disposed on one surface of the circuit board:
a shield can (16, figure 1A or 250/252, figure 2) formed to surround at least a portion of the at least one electric component and including an opening (an opening created between a periphery of the shield can 16, figure 1A or 250 & 252, figure 2) in a portion facing the at least one electric component; 

a heat transfer member (20, figure 1A or 230/224, figure 2) disposed in contact between the at least one electric component and the shielding sheet,
wherein the shielding sheet and the heat transfer member have an integral structure (figures 1A-1B and 2). 
Pykari et al., disclose the claimed invention except for wherein at least a portion of the shielding sheet forms a designated inclined surface or curved surface, and wherein the electronic device being enclosed by a housing.
Yang et al., disclose an electronic device (figures 1-4) comprising a shielding structure being used within the electronic device, at least one component (2, figure 3) being mounted on a printed circuit board (1, figure 3), the at least one component is enclosed by a shield can (3, figure 3) and a shield sheet (42, figure 3, paragraph 0026, a layer 42 is also electrically conductive, so that ….electromagnetic shielding), wherein at least a portion of the shielding sheet forms a designated inclined surface or curved surface (figure 3), and wherein the electronic device being enclosed by a housing (8, figure 1).
	It would have been to one of ordinary skill in the art at the time the invention was made to apply a design of the shielding sheet forming an inclined surface, of Yang et al. for the shielding sheet of Pykari et al., for the purpose of preventing a break line occurs during assembly the shielding sheet on the top of the component in the electronic device and the housing would protect all the electronic device.
Regarding claim 17, Pykari et al., in view of Yang et al., disclose wherein the shielding sheet has a flexible structure (the shield sheet is formed of a flexible film as a metal foil sheet, column 3, lines 20-26), and wherein the shielding sheet includes a first area (an area disposed on a top of the shield can portion 16, figure 1A or figure 2) disposed in at least a portion of the is shield can, a second area (an area disposed on a top of the component 17, figure 1A or figure 2) disposed on a top surface of the heat transfer member, and a third area (an area portion of the shielding sheet connects between the first and second areas of the shielding sheet, figure 1A or figure 2) extending from the first area to the second area.
Regarding claim 18, Pykari et al., in view of Yang et al., disclose wherein the opening is provided a closed loop shape formed in a size corresponding to an area of the at least one electric component (figure 1A-1B and 2-4).
Regarding claim 19, Pykari et al., in view of Yang et al., disclose wherein the shielding sheet, the heat transfer member and the at least one component are stacked together (figures 1A-1B and 2).  Therefore, a heat system provides a movement heat in a first direction towards the at least one electric component and in a second direction opposite to the first direction.	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pykari et al., in view of Yang et al., as applied to claim 1 above, and further in view of Seo et al. [US 2019/0320562]. 
Regarding claim 2, Pykari et al., in view of Yang et al., further disclose the shielding sheet (244, figure 2) includes a conductive adhesive film (242, figure 2) disposed on at 
Pykari et al., in view of Yang et al., disclose the claimed invention except for the shielding film including a nano fiber structure.
Seo et al., disclose an electronic device (figures 1-2) comprising a plurality of components (1310, 1320, figure 2) being mounted on a printed circuit board (1200, figure 2), wherein the plurality of components are enclosed or shielded by at least one shielding film (1100, figure 2), and wherein the shielding film includes a nano-fiber structure (abstract).
	It would have been to one of ordinary skill in the art at the time the invention was made to use nano-fiber to design the shielding film of Pykari et al., in view of Yang et al., as suggested by Seo et al., for the purpose of maintaining good electrical and EMI shield to protect a component in the electronic device, and/or reducing a weight of the electronic device due to using polymer nanofiber EMI-shielding material.
 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pykari et al., in view of Yang et al., as applied to claim 4 above, and further in view of Song et al. [US 2015/0264842].
Regarding claim 6, Pykari et al., in view of Yang et al., disclose the claimed invention except for a heat radiating member disposed to face the heat transfer member in the second area of the shielding sheet and is collecting heat from the shielding sheet.

	It would have been to one of ordinary skill in the art at the time the invention was made to add a heat radiating member on the top of the shield sheet in the electronic device of Pykari et al., in view of Yang et al., as suggested by Song et al., for the purpose of generating heat therefrom the at least one component in the electronic device.
Regarding claim 13, Pykari et al., in view of Yang et al., disclose the claimed invention except for wherein the heat radiating member includes a first heat radiating member facing the first heat transfer member, with the shielding sheet interposed therebetween, and a second heat radiating member facing the second heat transfer member, with the shielding sheet interposed therebetween.
Song et al., disclose an electronic device (figure 3) comprising a heat radiating member (370, figure 3) disposed onto a heat transfer member (360, figure 3) on a top area of a shielding sheet (330, figure 3) and is collecting heat from the shielding sheet.
	It would have been to one of ordinary skill in the art at the time the invention was made to add first and second heat radiating members on the first and second heat transfer members of the electronic device of Pykari et al., in view of Yang et al., as suggested by Song et al., for the purpose of providing a plurality of heat dissipation on each of the components on the printed circuit board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Allowable Subject Matter
A method claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:  The method claim 20 discloses the combination steps of “pre-forming a shielding sheet including an inclined surface or a curved surface using a silicone compressing jig; aligning the pre-formed shielding sheet with a carrier film and attaching a heat radiating member to one surface of the pre-formed shielding sheet; removing the carrier film; and attaching a cooling sheet to one area of the carrier film-removed shielding sheet.”  These combination steps, in conjunction with other steps, as claimed in the method claim 20, were neither found to be disclosed, nor suggested by the prior art of records.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-8, 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 7 discloses the feature(s) of “wherein the heat radiating member includes a boron nitride (BN) based aluminum.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 6, 4 and 1, were neither .
 	The claim 9 discloses the combination features of “at least one magnetic member disposed in an area where the shield can contacts the shielding sheet, and wherein the at least one magnetic member includes magnetic particles for shielding off low-frequency noise.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6, 4 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 14 discloses the combination features of “a cooling sheet including at least one surface contacting the first heat radiating member and the second heat radiating member and formed to have an area corresponding to the shielding sheet, wherein the cooling sheet is configured to spread heat collected by the first heat radiating member and the second heat radiating member and then transfer the heat to an outside or an electronic device cover.”  These features, in conjunction with other features, as claimed in the combination features of the claims 13, 11, 4 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., [US 2018/0288908] disclose electronic device;
Brey [US 2017/0181264] sliding thermal shield; 
Kim et al. [US 11,013,150] disclose electronic device comprising heat dissipation structure; and
Chung et al. [US 2017/0054836] disclose mobile terminal and method for controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/17/2022